EXHIBIT 10.2
(US AIRWAYS LOGO) [c99421c9942100.gif]
US AIRWAYS GROUP, INC.
2010 Long Term Incentive Performance Program
(Established Effective January 20, 2010)
Section I. Purpose
The purpose of the US Airways Group, Inc. 2010 Long Term Incentive Performance
Program (the “Program”) is to

•  
Focus management efforts on the creation of long-term stockholder value, and

•  
Encourage strategic decision-making by providing rewards for the long-term
achievement of Company goals.

The Program sets forth the terms and conditions for cash Performance Grant
Awards to be paid to eligible officers under the US Airways Group, Inc. 2008
Equity Incentive Plan (the “Plan”).
Section II. Eligibility Criteria
Service Providers who are officers of US Airways Group, Inc. (the “Company”) or
a Related Company (as that term is defined in the Plan) whose responsibilities
have a direct and significant impact on Company results are eligible to
participate in the Program. The Compensation and Human Resources Committee of
the Board of Directors of the Company (the “Committee”) will, at its sole
discretion, select individual officers to participate in the Program (each a
“Participant”). Participation in one Performance Cycle (as such term is defined
in Section IV) under the Program does not assure participation in any other
Performance Cycle.
A person who is hired by the Company (or a Related Company) as an eligible
officer or promoted to eligible officer status (whether from a non-eligible
status or another eligible officer status), in either case after the
commencement of a Performance Cycle (as such term is defined in Section IV)
shall participate in Performance Cycles on such basis, if any, as the Committee
may provide.
Section III. Award Levels
Participants have the opportunity to earn cash Awards under the Program based on
the achievement of long-term Company performance and, with certain exceptions
set forth in Section V, continued active service with the Company (or a Related
Company) in an eligible position through the date of payment of the cash Award.
Threshold, target, and maximum Award levels are set forth below. All Award
levels are expressed as a percentage of a Participant’s base salary, as in
effect on the date of payment of the cash Award.

 

 



--------------------------------------------------------------------------------



 



Award Levels Expressed as
Percentages of Base Salary

                          Officer Level   Threshold     Target     Maximum  
CEO
    54%     125%     200%
President
    49%     115%     200%
EVP
    43%     100%     175%
SVP
    30%     70%     140%
VP
    20%     45%     90%

Performance below the threshold level for any Performance Cycle (as such term is
defined in Section IV) will result in no cash Award. The maximum Award for any
Performance Cycle is two times the target Award, subject to further limitations
contained in the Plan.
Section IV. Award Calculation
Awards are calculated based on Total Stockholder Return (“TSR”) of the Company
over the Performance Cycle (as such term is defined in this section) relative to
the TSRs of a pre-defined competitive peer group. TSR, for purposes of this
Program, is the rate of return, including both the price appreciation of the
Company’s Common Stock or a competitive peer company’s common stock and the
reinvestment of any dividends declared on such common stock, over the relevant
Performance Cycle. In order to smooth out market fluctuations, the average daily
closing price (adjusted for splits and dividends) for the common stock of the
Company and of the companies in the pre-defined competitive peer group for the
three months prior to the first and last days of the Performance Cycle will be
used to determine TSR. Daily closing price of a share of common stock is the
stock price at the close of trading (4:00 p.m. Eastern Time) of the national
exchange (New York Stock Exchange, the Nasdaq Stock Market or the American Stock
Exchange) on which such stock is traded.
A) Performance Cycles
A performance cycle, over which TSR is measured, is the three-year period
beginning January 1 of a given year and ending December 31 of the second
following year (each a “Performance Cycle”). The Committee, in its sole
discretion, may authorize Performance Cycles, and it is anticipated, although
not assured, that a three-year Performance Cycle will begin each January 1.
All officers of the Company (or a Related Company) otherwise eligible to
participate in the Program will be eligible to participate in the Performance
Cycle commencing January 1, 2010, and ending December 31, 2012.
B) Peer Group and Award Payout Percentages
The competitive peer group consists of the following nine companies: AirTran
Holdings, Inc., Alaska Air Group, Inc., AMR Corporation, Continental Airlines,
Inc., Delta Air Lines, Inc., Hawaiian Holdings, Inc., JetBlue Airways
Corporation, Southwest Airlines Co. and UAL Corporation. Such competitive peer
group is subject to modification, in the Committee’s sole discretion, to take
account of unforeseen events such as mergers, dispositions, bankruptcies and
other significant business changes.

 

Page 2



--------------------------------------------------------------------------------



 



Award payout percentages will be based on the TSR of the Company relative to the
TSRs of competitive peer group companies, as follows:

                                              Company TSR   Payout as a %      
Relative Rank   of Base Salary           VP     SVP     EVP     President    
CEO      
 
                                             
1-2 of 10
    90.00 %     140.00 %     175.00 %     200.00 %     200.00 %   (Maximum)  
 
                                           
3 of 10
    75.00 %     116.67 %     150.00 %     171.67 %     175.00 %    
 
                                           
4 of 10
    60.00 %     93.33 %     125.00 %     143.33 %     150.00 %    
 
                                             
5 of 10
    45.00 %     70.00 %     100.00 %     115.00 %     125.00 %   (Target)  
 
                                           
6 of 10
    32.50 %     50.00 %     71.50 %     82.00 %     89.50 %    
 
                                             
7 of 10
    20.00 %     30.00 %     43.00 %     49.00 %     54.00 %   (Threshold)  
 
                                           
8-10 of 10
    0 %     0 %     0 %     0 %     0 %    

Section V. Award Payment Timing, Early Payment and Separation
If the TSR of the Company is at or above the threshold for a Performance Cycle,
Awards will be paid in cash within sixty (60) days following the end of the
Performance Cycle. For example, Awards for the Performance Cycle that runs from
January 1, 2010, through December 31, 2012 will be paid no later than March 1,
2013. To receive an Award, a Participant must be in continuous active employment
with the Company (or a Related Company) through the date of payment of the
Award, unless otherwise prohibited by law. Payments will be subject to all
required federal, state, and local tax withholding.
In the event a Participant separates from service with the Company (and all
Related Companies) on account of retirement (as defined below), Disability (as
defined in the Plan) or death, the Company shall pay to the Participant (or the
Participant’s estate in the case of death), at the same time as Awards (if any)
are paid to other Participants for the same Performance Cycle, the Award that
the Participant would have earned and received (if any) with respect to solely
the Performance Cycle that ends in the calendar year in which such separation
from service occurs, had the Participant’s service continued until the Award
payment date for such Performance Cycle. For purposes of the foregoing,
“retirement” shall mean the Participant’s separation from service with the
Company (and all Related Companies) after attainment of age fifty-five (55) and
completion of ten (10) years of service with the Company (or any Related
Company). Awards for any other Performance Cycles will not be earned or paid,
unless otherwise required by law.

 

Page 3



--------------------------------------------------------------------------------



 



If the Participant separates from service with the Company (and all Related
Companies) for any reason other than retirement, Disability or death (whether
such separation is voluntary or involuntary), no Awards will be earned or paid
under the Program with respect to any Performance Cycles, unless otherwise
required by law.
Section VI. Program Administration
The Program will be administered by the Committee in accordance with the Plan
and in a manner that satisfies the requirements of Section 162(m) of the
Internal Revenue Code for qualified “performance-based” compensation.
Awards generally are calculated and distributed as provided in Sections IV and
V; provided, however, that no Award payments will be made unless the Committee
certifies in writing (a) the relative TSR ranking of the Company, (b) that all
other material terms of the Program have been satisfied and (c) that payments to
each Participant in stated amounts are appropriate under the Program.
Section VII. Absence of Program Funding; No Equity Interest
Benefits under the Program shall be paid from the general funds of the Company
(or the Related Company), and a Participant (or the Participant’s estate in the
event of death) shall be no more than an unsecured general creditor of the
Company (or the Related Company) with no special or prior right to any assets of
the Company (or the Related Company).
Nothing contained in the Program shall be deemed to give any Participant any
equity or other interest in the assets, business or affairs of the Company or
any Related Company. It is not intended that a Participant’s interest in the
Program shall constitute a security or equity interest within the meaning of any
state or federal securities laws.
Section VIII. No Transferability
A Participant shall not have any right to transfer, sell, alienate, assign,
pledge, mortgage, collateralize or otherwise encumber any of the payments
provided by this Program.
Section IX. No Employment Rights
This Program is not intended to be a contract of employment. Both the
Participant and the Company and all Related Companies have the right to end
their employment or other service relationship with or without cause or notice.
Section X. Interpretation, Amendment and Termination
The Committee shall have the power to interpret all provisions of the Program,
which interpretations shall be final and binding on all persons. The provisions
of this document shall supersede all provisions of any and all such prior
documents relating to the Program and its subject matter. However, if the
provisions of this document conflict with any provision of the Plan, the
provisions set forth in the Plan shall govern in all cases. The laws of the
State of Delaware shall govern all questions concerning the construction,
validity and interpretation of the Program, without regard to such state’s
conflict of laws rules.

 

Page 4



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, if the Participant is a
“specified employee” on the date of the Participant’s “separation from service,”
as defined in the Treasury Regulation Section 1.409A-1(h) (a “Separation from
Service”), any benefit or payment that constitutes non-exempt “nonqualified
deferred compensation” (within the meaning of Section 409A of the Internal
Revenue Code (“Section 409A”)) shall be delayed in order to avoid a prohibited
payment under Section 409A(a)(2)(B)(i), and any such delayed payment shall be
paid to the Participant in a lump sum during the ten (10) day period commencing
on the earlier of (i) the expiration of the six-month period measured from the
date of the Participant’s Separation from Service, or (ii) the Participant’s
death. To the greatest extent permitted under Section 409A, any separate payment
or benefit under the Program will not be deemed to constitute “nonqualified
deferred compensation” subject to Section 409A and the six-month delay
requirement to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.
The Committee reserves the right to amend or terminate the Program at any time,
with or without prior notice; provided, however, that all amendments to the
Program shall preserve the qualification of Awards under the Program as
“performance-based” compensation under Section 162(m) of the Internal Revenue
Code. Notwithstanding the foregoing, (a) except as provided in Section IV with
respect to the calculation of TSR and in the following clause (b), the Committee
may not amend the Program in a way that would materially impair the rights of a
Participant with respect to a Performance Cycle that already has begun at the
time of such amendment, except to the extent necessary to preserve the
qualification of Awards as “performance-based” compensation under Section 162(m)
of the Internal Revenue Code or unless such Participant has consented in writing
to such amendment; and (b) in the event of any act of God, war, natural
disaster, aircraft grounding, revocation of operating certificate, terrorism,
strike, lockout, labor dispute, work stoppage, fire, epidemic or quarantine
restriction, act of government, critical materials shortage, or any other act
beyond the control of the Company, whether similar or dissimilar (each a “Force
Majeure Event”), which Force Majeure Event affects the Company or its Related
Companies or other affiliates, the Committee, in its sole discretion, may
(i) terminate or (ii) suspend, delay, defer (for such period of time as the
Committee may deem necessary), or substitute any Awards due currently or in the
future under the Program, including, but not limited to, any Awards that have
accrued to the benefit of Participants but have not yet been paid, subject to
Section 409A and the regulations and guidance promulgated thereunder.

 

Page 5